Title: From George Washington to Matthias Ogden, 19 April 1783
From: Washington, George
To: Ogden, Matthias


                        
                            Sir,
                            H. Qr Apl 19. 1783
                        
                        Agreably to your Request I now inclose you a Certificate of your Services as an Officer in the Army of the
                            United States.
                        You mention in your Letter that tho your business in France is of a Mercantile Nature, it is your intention
                            to travel in Regimentals—on this I cannot help Remarking—that there may be an impropriety in your appearing in a Military
                            dress when The war shall have ceased and the United States shall no longer have an Army existing—and besides—to those
                            acquainted with the Country you are going to, it is well known that the Military & the Mercantile Character is
                            there totally different & inconsistent with each other, and however respectable the latter may be here, in France
                            it is even deemed disgracefull for an Officer to engage in Commerce of any kind.I wish you a pleasant Voyage and Safe
                            Return and am Sir Your most Obed.
                     Enclosure
                                                
                            
                                 19 April 1783
                            
                            I do Certify that Colonel Matthias Ogden, entered the Service of the United States of America, as a
                                Volunteer, at the Commencement of the War with Great Britain—that he was employed on the arduous Enterprize which was
                                attempted against the City of Quebec at the close of the year 1775—that after a series of Services, he was appointed
                                to the command of one of the Regts of the State of New Jersey, & that he hath supported with dignity &
                                reputation the Rank of a Colonel in the Army, of the United States, through the various vicisitudes which have
                                attended the present Revolution, until the happy termination of the Contest & the restoration of general
                                tranquility.Given at Hd Qrs Newburgh April 19th 1783.
                        
                        
                    